UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1460



DANIEL S. O’SHEA,

                                              Plaintiff - Appellant,

          versus


LOCAL UNION NO. 639, International Brotherhood
of   Teamsters;    UNITED    PARCEL   SERVICE,
INCORPORATED,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, District Judge.
(8:05-cv-00937-JFM)


Submitted:   December 14, 2006         Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel S. O’Shea, Appellant Pro Se. Mark J. Murphy, MOONEY, GREEN,
BAKER & SAINDON, Washington, D.C.; Richard J. Hafets, DLA PIPER
RUDNICK GRAY CARY US LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daniel S. O’Shea appeals the district court’s order

granting summary judgment to the Defendants in his civil action.

We   have    reviewed    the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      O’Shea v. Local Union No. 639, No. 8:05-cv-00937-JFM (D.

Md. Aug. 4, 2006)       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -